Citation Nr: 1626143	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  15-03 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on September 23, 2011.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in November 2011 by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.  

In June 2015, the Board remanded the claim for further development.

The Board's review includes the paper and electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of evidence does not reveal that VA approved a request for prior authorization for the medical services received on September 23, 2011.

2.  At the time the Veteran received treatment on September 23, 2011, he did not have any service-connected disabilities and he was not participating in a VA vocational rehabilitation program.

3.  The Veteran had not received medical services under authority of 38 U.S.C.A. Chapter 17 (West 2014) within the 24-month period preceding the furnishing of such treatment on September 23, 2011.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on September 23, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist and Stegall concerns

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not applicable.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).

That notwithstanding, the Board has reviewed the case for the purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair development of the appeal have been met.

Moreover, the VA Network Authorization and Payment Center obtained the relevant documentation regarding the claim pursuant to the Board's remand.  Thus, the VA Network Authorization and Payment Center complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2015).  

The provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran is a participant in a VA vocational rehabilitation program.

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002. 

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  The conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

All nine statutory requirements must be met before the payment or reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Analysis

The evidence does not reveal that VA approved a request for prior authorization for the medical services received on September 23, 2011.  The Veteran does not assert that his treatment had prior authorization.  In fact, the Veteran reported that he attempted to contact the local VA clinic on September 23, 2011, before going to a private hospital.  However, no one answered the phone, apparently because the call was not made during regular business hours.  In light of the foregoing, the Board concludes that prior authorization for the private medical treatment received on September 23, 2011, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 based on prior authorization.

As for entitlement to reimbursement or payment under 38 U.S.C.A. § 1728, at the time the Veteran received treatment on September 23, 2011, he did not have any service-connected disabilities and he was not participating in a VA vocational rehabilitation program.  Pursuant to the Board's remand, VA documented that the Veteran did not have any service-connected disabilities.  Moreover, the Veteran has not claimed that he has any service-connected disabilities or that he was participating in a VA vocational rehabilitation program.  In short, reimbursement or payment under 38 U.S.C.A. § 1728 is not warranted.

As for entitlement to reimbursement or payment under 38 U.S.C.A. § 1725, the Veteran had not received medical services under authority of 38 U.S.C.A. Chapter 17 (West 2014) within the 24-month period preceding the furnishing of such treatment on September 23, 2011.  VA records show no clinic visits between September 23, 2009, and September 24, 2011.  The Veteran does not assert that he had any VA treatment in the 24-month period prior to September 23, 2011.  Instead, he argues that he contacted VA several weeks prior to him seeking private treatment on September 23, 2011, about a physical exam, but that VA could not provide him an appointment until two months later.   He stated that his symptomatology was so severe on September 23, 2011, that he could not wait for his scheduled VA appointment over a month later.  Thus, reimbursement or payment under 38 U.S.C.A. § 1725 is not warranted.  While the Board notes the Veteran's intent to seek VA treatment prior to receiving private treatment on September 23, 2011, for the same symptomatology, the Board is bound by the law, it is without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  

In summary, for the reasons and bases set forth above, the Board concludes that the weight of evidence shows that the criteria for payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on September 23, 2011, have not been met.  Therefore, the preponderance of the evidence is against the claim and it is denied.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on September 23, 2011, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


